Whether the intestate of the defendant died seized of realty is an indispensable fact to be ascertained before the application of the statute of limitations can be determined. The pleadings raise an issue as to that fact, but counsel by agreement reserved the ascertainment thereof and presented a hypothetical proposition of law to the Court. The Court will not entertain fragmentary or premature appeals. Clark's Code, section 584, and cases cited. Hinton v. Ins Co., 116 N.C. 22. As was said by Pearson,C. J., in Hamlin v. Tucker, 72 N.C. 502, the Court will not "take two bites at a cherry."
Appeal dismissed.
Cited: Griffin v. Cupp, 167 N.C. 96.
(190)